Case: 3:19-cv-00231-GHD-RP Doc #: 64 Filed: 07/27/21 1 of 1 PagelD #: 1024

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

OXFORD DIVISION
STONEWATER ADOLESCENT RECOVERY CENTER _ PLAINTIFF
v. CIVIL ACTION NO, 3:19-cv-0023 1-GHD-RP
LAFAYETTE COUNTY BOARD OF SUPERVISORS DEFENDANT

ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
Pursuant to an opinion issued this day, it is hereby ORDERED that:
(1) the Defendant’s motion for summary judgment [Doc. No. 54] is GRANTED;
(2) the Plaintiff's claims are DISMISSED WITH PREJUDICE; and
(3) this case is CLOSED .
Ail memoranda, depositions, declarations, and other materials considered by the Court in
ruling on this motion are hereby incorposated into and made a part of the record in this action,

SO ORDERED, this, the a? day of July, 2021.

ht. K Dornan,

SENIOR U.S. DISTRICT JODGE

 
